Case 3:16-cv-02435-BRM-DEA Document 241 Filed 10/21/19 Page 1 of 1 PagelD: 3368

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

AGNES LAWSON, et al.,
Plaintiffs,
V. : Civil Action No.: 3:16-cv-2435-BRM-DEA
PRAXAIR, INC., et al.,

Defendants.

 

THIS MATTER having come before the Discovery Master through Plaintiffs’ September 5,
2019 letter raising various discovery issues with respect to the Western defendants; and the
Discovery Master having considered the parties’ written submissions and heard oral argument;
and good cause appearing for the entry of this Order,

IT IS on this 18** day of October, 2019,
ORDERED THAT:

1. (a) Plaintiffs’ application to compel Western to produce transcripts of depositions taken
during lawsuits captioned Turcios v. The Scott Fetzer Company, Western Enterprises Division, et
al., No. 14-CV-0999 and Western Enterprises Inc. v. Buckeye Rubber & Packing Co., CV-16-
869179, is granted in part. Western shall provide plaintiffs with the contact information for the
court reporters necessary for plaintiffs to obtain, at their own expense, any deposition
testimony given in those lawsuits by WHA’s Barry Newton and Western engineers David Simo
and Gregory Eytchison.

(b) Plaintiffs’ applications to compel Western to produce answers to interrogatories,
responses to requests for production of documents, and responses to requests for admissions
served on Western in the Turcios and Buckeye lawsuits, are denied, substantially for the
reasons set forth in Western’s opposition papers.

2. Plaintiffs’ applications to compel Western to provide complete and comprehensive answers
and responsive documents to Plaintiffs’ Third Set of Interrogatories and Fourth Set of Requests
for Production of Documents are held in abeyance at the request of the parties while they
attempt to finalize an agreement to resolve these issues.

Harry G. Carroll, J‘A.D. (Ret.), Discovery Master
